DETAILED ACTION
This is in reference to communication received 25 October 2022. Claims 1 – 9 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 8, representative of claims 1 and 9 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to enabling license-based user access to resources at a location. A user is enabled to register a meeting at a meeting place (location) wherein, data related to meeting place is recorded in a log file. At a later time (possibly when a meeting at the meeting place) is going to begin, a check is made for the resources that the user may be using (license checking), and if the user has the authorization for using a particular feature available at the meeting room, said meeting room feature is made available to the user, or else, user is denied for usage of the resources, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, when a user wants to user resources in a meeting room, verification is performed whether the user has a license to user the requested resources, and said user will be denied to use the requested feature if said user does not have the usage license for the feature. In the representative claim 1, applicant recites a registration processor with a storage which will be used to make a reservation for the meeting room at a location, and checking the licenses which are available to the user, and based on the available licenses, only those functions (features) will be made available to the user. The registration processor is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of registration processor receiving information (a request for making a reservation for a meeting room) from a client (user) device; registration processor making an inquiry for license(s) for functions, and controls what licensed functions are made available to the client (user) amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-7, these claims recite limitations that further define the same abstract idea of determining whether a license is present, identifying the registered location of the meeting room, document a registration of a meeting room in a storage device, and controlling what features are available to the user. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Just et al. US Publication 2020/0302344 in view of Ajay Kulkarni’s published article “How Hardware-as-a-Service will save IoT” and Kumar et al. published article “F-LaaS: a Control-Flow-Attack Imune License-as-a-Service Model” and Boccon-Gibod et al. US Publication 2007/0185815.

Regarding claims 1, 8 and 9, Just teaches reservation system and method (an information processing system and method) for facilitating real-time management of room resources (the system 200 is configured to help assign or reserve work spaces for the user via a room resource management module 250.) [Just, 0004], comprising: 
a registration processor that registers, in a non-transitory storage, location information indicating a location where a meeting is held (Just, the system 200 is configured to help assign or reserve work spaces for the user via a room resource management module 250) [Just, 0042, Fig. 2 and associated disclosure]; 
Just does not explicitly recite license for function corresponding to a device, however, Just teaches offering the first user, by reference to a resource management system, access to a first resource space for use during the first scheduled event, the first resource space including a first telecommunications device, and automatically establishing a connection between the first telecommunications device and a system hosting the first scheduled event [Just, 0005].
However, Kulkarni teaches Hardware–as–a–Service, which clearly has roots in Software-as–a–Service, is a business model where companies sell packages that include hardware, software, maintenance and, sometimes, installation, for a monthly fee. Under HaaS, customers pay for services, not Things; consequently, HaaS contracts often include a service-level agreement (SLA) [Kulkarni, page 2].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Just by adopting teachings of Kulkarni and take advantage of Haas to transform an up-front capital expenditure into an ongoing operating expense, which also allows for more accurate cost/value comparisons: e.g. “Is this worth $X/month to me?” Operating expenses become cheaper through shared use, especially for Things we don’t always use: e.g. bike/car sharing.
Just in view of Kulkarni teaches system and method further comprising:
a registration processor that registers, in a non-transitory storage, location information indicating a location where a meeting is held (Just, the system 200 is configured to help assign or reserve work spaces for the user via a room resource management module 250) [Just, 0042, Fig. 2 and associated disclosure], identification information of a device installed at the location where the meeting is held, and license information regarding a license for a function corresponding to the device, in a mutually associated manner (Kulkarni, Hardware–as–a–Service, which clearly has roots in Software-as–a–Service, is a business model where companies sell packages that include hardware, software, maintenance and, sometimes, installation, for a monthly fee. Under HaaS, customers pay for services, not Things; consequently, HaaS contracts often include a service-level agreement (SLA); 
Just in view of Kulkarni does not explicitly teach License-as-a-Service. However, Kumar teaches that Licensing as-a-Service is the preferred model for distributing software [Kumar, page 80]. Kumar further recites A license manager (LM) is a dedicated module that runs locally along with the proprietary binary. Its job is to communicate the credentials to the license server (LS), and restrict the execution of the binary if required [Kumar, page 81]. If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification) [Kumar, page 85].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Just in view of Kulkarni by adopting teachings of Kumar to communicate the credentials to the license server (LS), and restrict the execution of the binary if required.
Just in view of Kulkarni and Kumar teaches system and method further comprising:
an inquiry acquirer that acquires an inquiry whether the license for the function is present (Kumar, A license manager (LM) is a dedicated module that runs locally along with the proprietary binary. Its job is to communicate the credentials to the license server (LS), and restrict the execution of the binary if required) [Kumar, page 81]; and 
a utilization controller that controls a utilization of the function, based on the location information, the identification information of the device, and the license information stored in the storage, if the inquiry is acquired by the inquiry acquirer (Kumar, If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification)) [Kumar, page 85], wherein:
the device comprises at least one of a display device, a sharing device, and a voice processing device (Just, The room can also include a sub-structure or component(s) within a room, such as a cubicle, computer terminal, kiosk, telephone, wall device, sub-space, conferencing audio-visual system, conference table, or other designated spaces or resources) [Just, 0027];
Just in view of Kulkarni and Kumar does not explicitly teach implementing access control to the available resources based on verification of the license. However, Boccon-Gibod teaches DRM management that might determine whether the requested access is verified [Boccon-Gibod, Fig. 5 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Just in view of Kulkarni and Kumar to prevent unauthorized use or resources.
Just in view of Kulkarni, Kumar and Boccon-Gibod teaches system and method further comprising:
the registration processor registers, for the at least one location where a meeting is held, whether the license is present (Boccon-Gibod, Fig. 5 and associated disclosure], 
    PNG
    media_image1.png
    185
    439
    media_image1.png
    Greyscale
 	and
when a first location, from the at least one location. where a meeting is held is granted the license, the utilization controller permits the utilization of the function at the first location. and when a second location. from the at least one location, where a meeting is held is not granted the license, the utilization controller prohibits the utilization of the function at the second location (Boccon-Gibod, Fig. 5 and associated disclosure]

    PNG
    media_image2.png
    216
    673
    media_image2.png
    Greyscale
.

Regarding claim 2, Just in view of Kulkarni, Kumar and Boccon-Gibod teaches system and method further comprising:
a license determiner that, if the inquiry is acquired by the inquiry acquirer, determines whether the license for the function is present, based on the location information, the identification information of the device, and the license information stored in the storage, wherein if it is determined by the license determiner that the license for the function is present, the utilization controller permits utilization of the function (Kumar, If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification)) [Kumar, page 85].

Regarding claim 3, Just in view of Kulkarni, Kumar and Boccon-Gibod teaches system and method, wherein if the license for the function is granted to the device installed at the at least one location where the meeting is held (Kumar, I/O component’s position, location, orientation; The position components 1462 may include, for example, location sensors (for example, a Global Position System (GPS) receiver), altitude sensors (for example, an air pressure sensor from which altitude may be derived), and/or orientation sensors (for example, magnetometers)) [Kumar, 0100, Fig. 14 and associated disclosure], the license determiner determines that the license for the function is present (Kumar, If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification)) [Kumar, page 85].

Regarding claim 4, Just in view of Kulkarni, Kumar and Boccon-Gibod teaches system and method, wherein the inquiry acquirer acquires position information of an operation terminal utilized by a participant of the meeting (Kumar, I/O component’s position, location, orientation; The position components 1462 may include, for example, location sensors (for example, a Global Position System (GPS) receiver), altitude sensors (for example, an air pressure sensor from which altitude may be derived), and/or orientation sensors (for example, magnetometers)) [Kumar, 0100, Fig. 14 and associated disclosure], and 
if the license for the function is granted to the device installed at the location where the meeting is held, and if the position of the operation terminal is included in the location where the meeting is held, the license determiner determines that the license for the function is present (Kumar, If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification)) [Kumar, page 85].

Regarding claim 5, Just in view of Kulkarni, Kumar and Boccon-Gibod teaches system and method, wherein the registration processor further registers, in the storage, the location information and identification information of a participant of the meeting, in a mutually associated manner [Just, Fig. 2 and associated disclosure], and 
if the license for the function is granted to the device installed at the location where the meeting is held, and if identification information of a user utilizing the device matches the identification information of the participant registered in the storage, the license determiner determines that the license for the function is present (Kumar, If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification)) [Kumar, page 85].

Regarding claim 6, Just in view of Kulkarni, Kumar and Boccon-Gibod teaches system and method further comprising:
a notification processor, wherein the inquiry acquirer acquires the inquiry from an operation terminal utilized by a participant of the meeting, if the inquiry is acquired by the inquiry acquirer, the notification processor notifies the operation terminal of the determination result by the license determiner about whether the license is present (Kumar, If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification). Most modern Intel processors have the SGX [17] trusted execution environment that provides secure execution and remote attestation services. To ensure that the LM does not leak the patching information it gets from the server, we run the LM in a secure environment provided by Intel SGX [18]) [Kumar, page 85].

Regarding claim 7, Just in view of Kulkarni, Kumar and Boccon-Gibod teaches system and method further comprising an execution processor that executes the function [Just, Fig. 2 and associated disclosure], wherein if it is determined by the license determiner that the license for the function is present, the execution processor connects an operation terminal utilized by a participant of the meeting to the device (Kumar, If the correct license is presented, then the license server sends the missing parts of the binary over a secure encrypted channel, and the license manager (LM) dynamically patches the code after remote attestation (verification)) [Kumar, page 85].


Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 is acknowledged and considered. However, upon review of the amended invention, it is deemed that the claimed invention is not eligible for patent under 35 USC 101.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered 
However, applicant’s arguments are moot under new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duda et al. US Publication 2017/0357784 teaches system and method for License Management.
Song et al. US Publication 2017/0132597 teaches system and method for managing application access.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


November 21, 2022